COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 STEPHANI FERNANDEZ AKA                       §              No. 08-18-00079-CR
 STEPHANIE BARFIELD,
                                              §                 Appeal from the
                      Appellant,
                                              §               210th District Court
 v.
                                              §            of El Paso County, Texas
 THE STATE OF TEXAS,
                                              §              (TC# 20170D03993)
                       State.
                                             §
                                           ORDER

       The Court GRANTS Erika C. Wright’s request for an extension of time within which to

file the Reporter’s Record until October 3, 2018.         NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Erika C. Wright, Official Court Reporter for the 210th

District Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to

this Court on or before October 3, 2018.

       IT IS SO ORDERED this 21st day of September, 2018.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.